Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. 
IN THE CLAIM:
Claim 6, line 4, after “Cr2O3 based catalyst” the phrase - -is pre-fluorinated with hydrogen fluoride (HF) - - is added.
Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Attorney Huang on December 18, 2021.
Applicant’s arguments, see amendments/remarks, filed on November 30, 2021, with respect to the claim rejections under 35 U.S.C. 112 (b) and claim rejections under 35 U.S.C. as being unpatentable by Scott in view of Dolbier have been fully considered and are persuasive.  The aforesaid claim rejections have been withdrawn. 
The following is an examiner’s statement of reasons for allowance:
The catalyst in Scott is selected from Zinc and Chromium.  In instant application, the catalyst is selected from the group consisting of MgF2 based catalyst, SbCI5/C based catalyst, Cr2O3 based catalyst, and FeCI3/C based catalyst. There is an obvious difference between Scott and the instant application. In addition, according to TABLE 9-11 of Dolbier, the catalyst in Dolbier is selected from Cu-Al.  It is also different from the instant application. Thus, Scott and Dolbier fail to disclose the feature about catalyst of claim 1 of the instant application. 
Second, Scott discloses "The chlorobenzene starting materials may contain a single chlorine atom or it may contain more than one chlorine atom.  Dichlorobenzenes, especially 1,3-dichlorobenzene, are preferred starting materials since replacement of one chlorine atom by a fluorine atom  yields a chlorofluorobenzene which in addition to a nucleus substituted fluorine atom also contains a nucleus substituted chlorine atom to provide an active reaction site for the production of compounds useful as agrochemicals." 
However, Dolbier discloses the fluorination of benzene. Thus, it should be a reaction of replacement of a hydrogen atom by a fluorine atom.  The reaction of Dolbier is essentially different from Scott and the instant application. Therefore, there is no motivation to modify or combine Scott and Dolbier to infer the features of the instant application. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAFAR F PARSA whose telephone number is (571)272-0643. The examiner can normally be reached M-F 10:00 AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon J Fetterolf can be reached on 571-272-2919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAFAR F PARSA/Primary Examiner, Art Unit 1622